Citation Nr: 1120841	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  10-37 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas



THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from January 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

In January 2011, the Board remanded these issues to the RO, via the Appeals Management Center (AMC), and requested that the Veteran provide updated information regarding recent treatment or testing related to hearing loss and tinnitus, and that the VA examiner from October 2010 be asked to provide a supplemental medical opinion, or if unavailable, arrange for the Veteran to undergo an appropriate VA examination, to obtain the requested medical opinion.  For reasons set forth below, the Board finds that there has not been substantial compliance with the remand directives set out in January 2011, as pertains to the two issues on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the appeal is again REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends he was exposed to excessive and loud noise in service, even though he was a cook.  He contends he was exposed to excessive noise during training exercises at Camp Claiborne, including live weapons fire and dynamite.  

In the January 2011 remand, the Board directed that the AMC forward the claims folder to the examiner who conducted the October 2010 VA examination for a supplemental opinion.  The examiner was to review the claims file, and specifically note that such review was accomplished.  This was accomplished, as noted in the examiner's report dated in January 2011.  The examiner was to take a history of the Veteran's noise exposure prior to, during, and subsequent to service  A review of the January 2011 VA report shows that this was not accomplished, however, a review of the examiner's prior report, dated in October 2010, shows the Veteran's history of noise exposure was listed.  The examiner was then requested to offer an opinion as to whether it is at least as likely as not that any current hearing loss and/or tinnitus had its onset in service or was causally related to excessive noise exposure in service, or whether such onset or causation was unlikely.  The examiner was to explain the rationale for any opinion given.  The Board notes that although the examiner in January 2011 did provided the requested opinion, the rationale appears to be unclear and/or inadequate.    

In that regard, the Board notes that in January 2011, the same VA audiologist from October 2010 reviewed the claims folder and rendered a supplemental opinion.  First, the VA examiner noted that a review of private and VA audiological data was completed, and that private treatment records did not link hearing loss to active duty service.  The examiner noted that the audiological data from Dr. Chris Johnson dated in August 2010 showed a fairly flat hearing loss configuration, and that this hearing loss configuration was not consistent with acoustic trauma, and that aging effects were now likely present.  The examiner also indicated that "[m]ilitary documents note the military occupational specialty was cook and there was notation that the [V]eteran did not participate in battles or campaigns".  The VA examiner opined that this "MOS was not consistent with exposure to acoustic trauma", and that there was "no evidence that the [V]eteran was routinely exposed to high risk service related noise".  Finally, the examiner opined that bilateral hearing loss and tinnitus were "less likely as not (less than 50/50 probability) caused by acoustic trauma during military service".  

The Board finds problematic the VA examiner's statement that "private treatment records did not link hearing loss to active duty service", when clearly Dr. Johnson's letter dated in August 2010 did link the Veteran's hearing loss to service.  Moreover, it is unclear whether the rationale supporting the VA examiner's opinion is (1) that the August 2010 audiological data from Dr. Johnson showed a hearing loss configuration that was not consistent with acoustic trauma, and that aging effects were now likely present; and/or (2) the examiner's statements that "[m]ilitary documents note the military occupational specialty was cook and there was notation that the [V]eteran did not participate in battles or campaigns", and that this "MOS was not consistent with exposure to acoustic trauma".  On remand, the VA examiner should be asked to clarify the rationale for the opinion provided.  The examiner should be specifically advised that the opinion cannot be based on a finding that the Veteran's MOS was not consistent with exposure to acoustic trauma.  As noted above, the Veteran has not contended he has bilateral hearing loss and tinnitus based on his duties as a cook; rather, the Veteran has contended that he was exposed to excessive noise during training and that this caused his bilateral hearing loss and tinnitus.  As previously noted, the Veteran has provided a description of his noise exposure in service and he is competent to report such lay-observable events (i.e., exposure to weapons and grenades).  He is also competent to report on the presence of his symptoms (i.e., hearing loss and ringing in the ears).  Considering the Veteran competency to make such statements, a proclamation by a VA examiner that there is "no evidence that the veteran was routinely exposed to high risk service related noise" without any further explanation, does appear to be contrary to the Veteran's statements as noted above.  

The Board also notes that in January 2011, the Veteran advised that he had been provided hearing aids by the Leavenworth VAMC, and requested that these records be obtained in support of his claim.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As these records could be relevant to the Veteran's claims and are considered in the possession of VA adjudicators, on remand, complete and current treatment records from the Leavenworth VAMC, from July 2009 to the present, should be obtained.  38 U.S.C.A. § 5103A(b),(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1. Obtain complete and current VA treatment records from Leavenworth VAMC, dated from July 2009 to the present, pertaining to any treatment related to the Veteran's bilateral hearing loss and tinnitus.  A negative reply should be requested.

2. Thereafter, forward the claims file, including a copy of this remand, to the examiner who conducted the October 2010 VA examination and provided the January 2011 supplemental opinion.  Request that the examiner review the claims file again, and specifically note that such review has been accomplished.  

a. The examiner should be made aware of the Veteran's description of his noise exposure during service (including that he was exposed to excessive noise from weapons fire and dynamite during training exercises).  The examiner should be advised as to the Veteran's competency to report lay-observable events (i.e., his exposure to weapons firing, etc.) and on the presence of symptoms he experienced (i.e., hearing loss and ringing in the ears).  

b. Thereafter, the examiner should be requested to provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current hearing loss and/or tinnitus is causally related to the Veteran's reported exposure to noise from live weapons fire and dynamite during training camp, or whether such onset or causation is unlikely (i.e., less than a 50-50 probability).  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c. The examiner must explain the rationale for any opinions given.  If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation as to why that is so.

d. If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, arrange for the Veteran to undergo an appropriate VA examination, to include a review of the claims folder and to obtain the requested medical opinion(s) regarding whether the Veteran's bilateral hearing loss and/or tinnitus may be related to service.

3. Thereafter, the claims must be readjudicated.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should also be given an opportunity to respond to the SSOC.  The case must then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

